Title: James Madison to Gabriel Moore, 31 March 1832
From: Madison, James
To: Moore, Gabriel


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montpr.
                                
                                Mar 31. 1832
                            
                        
                        I recd. in due time your letter inclosing one from your brother on the subject of the "Loyal Company"
                            & wd have given an early answer had I possessed the information asked for. During the life of my Father his
                            connection with that company was never an object of my attention & since his death his interest in it has been
                            entirely left to my brother Wm. Madison, the only acting Executor who has been prevented by an accident to himself
                            & the extream illness of his wife, from the personal communication with him which I wished. Among the books
                            & papers where I am, I find not even the name of Saml. Dalton or Jno. Moore, & my brother I understand is
                            equally unsuccessful with the papers in his hands—The books of the Company probably contain the only evidence of our
                            Father’s interest in it.
                        Should any new light be discovered by either of us I shall readily forward it for the information of your
                            brother. Whatever the nature of the transfer aluded to, may have been, it was to my Father, not to me that it was made.
                            With respect to the value of shares in the Company, I am quite ignorant
                        
                            
                                
                            
                        
                    